Title: To George Washington from Timothy Pickering, 26 September 1782
From: Pickering, Timothy
To: Washington, George


                  Sir,
                     
                     Camp Septr 26. 1782.
                  
                  Since your Excellency spoke to me yesterday relative to the movement of the army,I have more maturely considered of the means of effecting that movement, and the time requisite for collecting the horses and oxen to Verplank’s Point.
                  In consequence of the orders given the 23d instant, I expect all the public horses and oxen on the west side of the river will have crossed over at Newburgh, one brigade excepted, which was to come by way of Kings ferry, by next Saturday night.  These, upon an estimate made by the waggon master general, with those now on duty at Camp, will be sufficient to move the army, if we can add those in Berkshire.  To redeem these (about thirty in number) I have this morning sent the only means in my power one of Mr Morris’s bills of exchange.  I have directed an assistant of Colo. Hughes’s, who is to manage this matter, to lodge this bill with some gentleman of reputation in that country, as a security for the payment of the farmers who have kept the horses.  I fully expect this will bring them, as it will shortly become payable, when, if they do not choose to wait till I can exchange it, they may send it to Philadelphia and receive the money.
                  Lest the like difficulty should happen in any cases in Ulster & Orange counties, Colo. Lutterloh will go this day thither with the like means of securing the debts due to the farmers: tho’ I hope the measures we have already taken in this respect, will render a farther present security unnecessary.
                  Admitting that all the teams on the western side of the river should be crossed by Saturday night, they must of necessity proceed to Fredericksburgh, where alone they can obtain forage for their support, and which they must bring with them to camp, whenever they are ordered down.  They will probably reach Fredericksburgh next Tuesday night.  On Wednesday they may load.  By Friday evening they may arrive in camp.  By Saturday or Sunday (the 6th of October) the waggon master general thinks the wood will all be got down to the several landings.
                  I thought it necessary to give your Excellency this information which is as accurate as it is possible to give, under the circumstances before noted.
                  So much difficulty attends the getting wood by the labour of the army, I wished not to incur the same again respecting the supplies necessary for the hospital at New Windsor, and the post of Newburgh; and therefore when I was last there, I caused advertisements to be posted up in the vicinity of both places, for persons to give in their proposals by the 25th instant to my office at Newburgh, for supplying one thousand cords to the hospital and five hundred cords for Newburgh: trusting to the bills in my hands as the means of procuring the money requisite to fulfil any contracts I should make in this case.  Should any proposals have been made, it is necessary that I consider them & form the contracts immediately: if nobody will contract, a further demand on the army will be inevitable: but the new levies, when the wood here is transported to West Point, will be fully adequate to the cutting in good time what shall be necessary for the New-Windsor Hospital at Newburgh.  By your Excellencys permission I would go to Newburgh this day on the business here stated.  Every necessary arrangement of the business in camp is now made.  I have the honour to be most respectfully yr Excellency’s most obedt servt
                  
                     Tim: Pickering Q.M.G.
                     
                  
               